NO. 12-21-00126-CR

                             IN THE COURT OF APPEALS

                 TWELFTH COURT OF APPEALS DISTRICT

                                         TYLER, TEXAS

ROBIE HAROLD SUGGS,                                   §      APPEAL FROM THE 2ND
APPELLANT

V.                                                    §      JUDICIAL DISTRICT COURT

THE STATE OF TEXAS,
APPELLEE                                              §      CHEROKEE COUNTY, TEXAS

                                      MEMORANDUM OPINION
                                          PER CURIAM
       Robie Harold Suggs appeals from his conviction for possession with intent to deliver a
controlled substance. Appellant’s counsel filed a brief in compliance with Anders v. California,
386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967) and Gainous v. State, 436 S.W.2d 137
(Tex. Crim. App. 1969). We affirm.


                                              BACKGROUND
       Appellant was charged by indictment with the offense of possession with intent to deliver
a controlled substance, methamphetamine, in an amount of four grams or more but less than two
hundred grams, a first-degree felony. 1 Pursuant to an open plea, Appellant pleaded “guilty” to
the charge in the indictment. The matter proceeded to the trial court for sentencing. Following a
punishment hearing, the trial court sentenced Appellant to ten years imprisonment. This appeal
followed.




       1
           TEX. HEALTH & SAFETY CODE ANN. § 481.112 (a), (d) (West 2017).
                            ANALYSIS PURSUANT TO ANDERS V. CALIFORNIA
        Appellant’s counsel filed a brief in compliance with Anders v. California and Gainous v.
State. Appellant’s counsel states that he diligently reviewed the appellate record and is of the
opinion that the record reflects no reversible error and that there is no error upon which an appeal
can be predicated. He further relates that he is well acquainted with the facts in this case. In
compliance with Anders, Gainous, and High v. State, 573 S.W.2d 807 (Tex. Crim. App. [Panel
Op.] 1978), Appellant’s brief presents a chronological summation of the procedural history of
the case and further states that Appellant’s counsel is unable to raise any arguable issues for
appeal. 2 We have likewise reviewed the record for reversible error and have found none.


                                                  CONCLUSION
        As required by Stafford v. State, 813 S.W.2d 503 (Tex. Crim. App. 1991), Appellant’s
counsel moved for leave to withdraw. See also In re Schulman, 252 S.W.3d 403, 407 (Tex.
Crim. App. 2008) (orig. proceeding). We carried the motion for consideration with the merits.
Having done so and finding no reversible error, Appellant’s counsel’s motion for leave to
withdraw is hereby granted and the appeal is affirmed.
        As a result of our disposition of this case, Appellant’s counsel has a duty to, within five
days of the date of this opinion, send a copy of the opinion and judgment to Appellant and advise
him of his right to file a petition for discretionary review. See TEX. R. APP. P. 48.4; In re
Schulman, 252 S.W.3d at 411 n.35. Should Appellant wish to seek review of this case by the
Texas Court of Criminal Appeals, he must either retain an attorney to file a petition for
discretionary review on his behalf or he must file a petition for discretionary review pro se. Any
petition for discretionary review must be filed within thirty days from the date of either this
opinion or the date that the last timely motion for rehearing that is overruled by this
Court. See TEX. R. APP. P. 68.2. Any petition for discretionary review must be filed with the
Texas Court of Criminal Appeals. See TEX. R. APP. P. 68.3(a). Any petition for discretionary
review should comply with the requirements of Texas Rule of Appellate Procedure 68.4. See In
re Schulman, 252 S.W.3d at 408 n.22.

         2
           In compliance with Kelly v. State, Appellant’s counsel provided Appellant with a copy of the brief,
notified Appellant of her motion to withdraw as counsel, informed Appellant of his right to file a pro se response,
and took concrete measures to facilitate Appellant’s review of the appellate record. See Kelly v. State, 436 S.W.3d
313, 319 (Tex. Crim. App. 2014). Appellant was given time to file his own brief. The time for filing such a brief has
expired, and no pro se brief has been filed.


                                                         2
Opinion delivered April 6, 2022.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                             (DO NOT PUBLISH)




                                                          3
                                  COURT OF APPEALS

     TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                          JUDGMENT

                                            APRIL 6, 2022


                                        NO. 12-21-00126-CR


                                    ROBIE HAROLD SUGGS,
                                           Appellant
                                              V.
                                    THE STATE OF TEXAS,
                                           Appellee


                                 Appeal from the 2nd District Court
                          of Cherokee County, Texas (Tr.Ct.No. 21060)

                   THIS CAUSE came to be heard on the appellate record and brief filed herein,
and the same being considered, it is the opinion of this court that there was no error in the
judgment.
                   It is therefore ORDERED, ADJUDGED and DECREED that the judgment of
the court below be in all things affirmed, and that this decision be certified to the court below
for observance.
                   By per curiam opinion.
                   Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.